Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered March 4, 1985, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Judgment reversed, on the law, indictment dismissed and matter remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
Inasmuch as the statutory authority pursuant to which the police officers acted in searching the defendant’s premises (see, Vehicle and Traffic Law § 415-a [5] [a]; NY City Charter § 436) has now been held to be an unconstitutional infringement upon the right to be protected against unreasonable searches and seizures (see, People v Burger, 67 NY2d 338), the defendant’s conviction, based on his possession of stolen automobile parts, can no longer stand.
We therefore need not address the merits of the other issues raised by the defendant. Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.